Petition for Permissive Appeal Dismissed as Moot and Memorandum Opinion
filed July 15, 2021.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00634-CV
                               NO. 14-20-00636-CV
                               NO. 14-20-00637-CV


 HOUSTON ASTROS, LLC AND HOUSTON ASTROS MANAGEMENT,
                     INC., Appellants

                                       V.

  ADAM WALLACH, ROGER CONTRERAS, KENNETH YOUNG, AND
        ALL OTHERS SIMILARLY SITUATED, Appellees


                 On Appeal from the 152nd District Court
                           Harris County, Texas
        Trial Court Cause Nos. 2020-10637, 2020-11192 & 2020-11221

                        MEMORANDUM OPINION

      Appellants Houston Astros, LLC and Houston Astros Management, Inc.
petition this court to allow a permissive interlocutory appeal of the September 2,
2020 denial of their traditional motion for summary judgment in favor of appellees
Adam Wallach, Roger Contreras, Kenneth Young, and all others similarly situated.
See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d).

      On July 15, 2021, this court conditionally granted mandamus relief on the
same issues raised in this proceeding. Therefore, the subject matter of the petition
for permissive appeal is now moot.

      Accordingly, the petition for permissive appeal is dismissed.


                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Wilson.




                                         2